Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – October 25, 2012 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION REPORTS 2 This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. Precision Drilling Corporation (“Precision” or the “Corporation”) reported net earnings of $39 million or $0.14 per diluted share for the three months ended September 30, 2012 compared to net earnings of $83 million or $0.29 per diluted share for the third quarter of 2011.In the quarter Precision recognized an after tax foreign exchange loss that reduced net earnings by $4 million and net earnings per diluted share by $0.01 compared to the prior year when an after tax foreign exchange gain was recognized that increased net earnings by $25 million and net earnings per diluted share by $0.09. Revenue for the third quarter of 2012 was $485 million and earnings before income taxes, other items and depreciation and amortization (“EBITDA”) totalled $151 million compared to $493 million and $186 million, respectively, during the comparable period in 2011.Third quarter 2012 revenue and EBITDA were lower than the comparable period in 2011 primarily due to lower industry activity in Canada and the United States and start-up costs incurred in international operations. Third quarter 2012 revenue and EBITDA were higher than the second quarter 2012 revenue and EBITDA by $103 million and $54 million, respectively, due to the seasonality of oilfield service activity in Canada known as spring break-up that typically takes place during the second quarter.This is a time in Canada where heavy equipment cannot change locations due to road bans and normally occurs in March to June of each year. In the Contract Drilling Services segment, average drilling rig revenue per day increased by US$2,090 to US$23,110 in Precision’s United States operations and by $2,484 to $20,099 in the Canadian operations in the third quarter of 2012 over the comparable quarter in 2011.Average revenue per day in the third quarter of 2012 decreased over the second quarter by US$35 and $550 in the United States and Canadian operations, respectively.Declines in spot market pricing is the primary reason for the rate decreases from the second quarter in both the United States and Canada, while revenue from winter related operations in the second quarter also contributed to the decrease in Canada. For the nine months ended September 30, 2012, Precision reported net earnings of $169 million or $0.59 per diluted share compared to net earnings of $165 million or $0.57 per diluted share for the same period of 2011.Revenue for the first nine months of 2012 was $1,507 million compared to $1,364 million for the corresponding period of 2011.EBITDA totalled $494 million for the first nine months of 2012 compared to $465 million in the corresponding period of 2011.The year-over-year increase in revenue resulted from higher pricing in the Contract Drilling Services and Completion and Production Services segments, growth in Precision’s international drilling and growth in the Corporation’s directional drilling businesses partially offset by lower drilling activity levels.Average drilling rig revenue per utilization day was up 16% in Canada and up 9% in the United States for the first nine months of the year when compared with the same period in 2011 while activity, as measured by drilling utilization days, decreased 12% in Canada and 5% in the United States. 1 Precision signed long-term contracts for two specialized new build service rigs to work for two separate customers in heavy oil operations in Canada. Precision is increasing its 2012 capital expenditure plan from $875 million to $921 million.This increase is primarily due to expenditures associated with additional rig upgrade contracts and the two new service rig contracts. Kevin Neveu, Precision's President and Chief Executive Officer stated: "Precision's third quarter results reflect weakening North American customer demand, a muted Canadian seasonal recovery, continued reductions in dry gas and gas-liquids drilling and a pause in the rapid growth of oil directed drilling in the North Dakota Bakken.Despite these challenging market conditions, we continue to see customer demand through additional long-term contracts for upgrades of Precision's existing rigs and for Precision's newly introduced "rack and pinion" heavy oil well service rig.These additional customer commitments coupled with the 11 contracted new build Super Series drilling rigs deployed during the third quarter demonstrate our ability to seize market opportunities backed with firm customer commitments." "Also, I believe it is important to note, that despite headwinds, Precision has only two drilling rigs currently classified as "idle but contracted" and we have not experienced any early contract terminations this year.I remain pleased that Precision's High Performance, High Value services continue to provide leading-edge performance for our customers in their quest to improve drilling efficiency and reduce total well cost; however, our value goes well beyond delivering efficiency.Our Precision rigs and crews deliver the consistency, predictability and repeatability our customers need to achieve cost reductions while importantly mitigating the safety and environmental risks which concern our customers and the communities in which we operate." "Precision continues to make investments in our people, technology and systems, and as of today, we have delivered 51 Super Series rigs since the beginning of 2010 and upgraded approximately 35 existing rigs. Precision now has 171 Tier 1 rigs in our fleet, compared to 109 at the beginning of 2010. The fleet enhancement over the past few years is one example of our commitment to delivering High Performance, High Value services to our customers." "This past quarter, the seasonal recovery in drilling activity never fully materialized with Canadian industry drilling activity down 29 percent from this time last year. The U.S. industry rig count is down 10 percent from this time last year and down seven percent since the beginning of the third quarter. Across North America, and despite healthy oil prices, we have seen a reduction in demand from our customers as they have moderated spending during the second half of the year in an effort to operate within stated 2012 budgets." "Despite current market pressures, Precision remains focused on ensuring we deliver High Performance, High Value services that we know are critical to our customers in meeting their objectives." concluded Mr. Neveu. 2 SELECT FINANCIAL AND OPERATING INFORMATION Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except per share amounts) % Change % Change Revenue $ $ ) $ $ EBITDA(1) ) Net earnings ) Cash provided by operations Funds provided by operations(1) Capital spending: Expansion capital expenditures Upgrade capital expenditures ) Maintenance and infrastructurecapital expenditures Proceeds on sale ) Net capital spending Business acquisitions (net of cash acquired) - ) 25 ) Net earnings - per share: Basic ) Diluted ) Contract drilling rig fleet ) ) Drilling rig utilization days: Canada ) ) United States ) ) International Service rig fleet ) ) Service rig operating hours(2) ) ) See “ADDITIONAL GAAP MEASURES”. Prior year comparatives have changed to include United States based service rig activity. FINANCIAL POSITION AND RATIOS (Stated in thousands of Canadian dollars, except ratios) September 30, December 31, Working capital $ $ Long-term debt(1) $ $ Total long-term financial liabilities $ $ Total assets $ $ Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Revenue in the third quarter of 2012 was $8 million lower than the prior year period.The decrease was mainly due to a year-over-year decrease in drilling utilization days in both Canada and the United States partially offset by higher drilling rig revenue per day in both Canada and the United States.In addition, Precision experienced a four-fold increase in international drilling rig activity with an average of eight rigs working during the quarter compared with two in the prior year period.Revenue in Precision's Contract Drilling Services segment decreased by 1% while revenue decreased 7% in the Completion and Production Services segment in the third quarter of 2012 compared to the prior year. 3 EBITDA margin (EBITDA as a percentage of revenue) was 31% for the third quarter of 2012 compared to 38% for the same period in 2011.The decrease in EBITDA margin for the quarter was primarily attributable to lower equipment utilization and higher costs offset partially by higher average dayrates in both Canada and the United States.Higher operating costs in the quarter were the result of crew labour costs and increased maintenance costs in the United States and start-up costs internationally.Precision's term contract position with customers, a highly variable operating cost structure and economies achieved through vertical integration of the supply chain continue to support EBITDA margins. In the Contract Drilling Services segment, Precision currently owns 365 contract drilling rigs, including 203 in Canada, 154 in the United States and eight rigs in international locations and the capacity to run concurrently 90 directional drilling jobs.Precision’s Completion and Production Services segment includes 190 service rigs, 19 snubbing units, four coil tubing units, 107 wastewater treatment units, 67 drilling and base camps and a broad mix of rental equipment. During the quarter, an average of 84 drilling rigs worked in Canada, 90 worked in the United States and eight worked internationally totalling an average of 182 rigs.This compares with an average of 222 rigs in the third quarter a year ago. Oil prices were higher and natural gas prices were lower during the third quarter of 2012 compared with the year ago period.For the third quarter of 2012, West Texas Intermediate crude oil averaged US$92.26 per barrel, 3% higher when compared to US$89.59 per barrel in the same period in 2011.AECO natural gas spot prices averaged $2.28 per MMBtu, 38% lower than the third quarter 2011 average of $3.66 per MMBtu. In the United States, Henry Hub natural gas spot prices averaged US$2.88 per MMBtu in the third quarter of 2012, a decrease of 30% over the third quarter 2011 average of US$4.12 per MMBtu. Summary for the three months ended September 30, 2012: •Operating earnings were $74 million and 15% of revenue, compared to $122 million and 25% of revenue in the third quarter of 2011. Operating earnings were negatively impacted by higher depreciation costs associated with new depreciation policies on Tier 3 rigs and newer equipment in our Contract Drilling and Completion and Production services segments, the decrease in activity in Precision’s United States and Canadian drilling operations, start-up costs internationally and higher labour and maintenance costs in the United States operations.In general, activity in Canada was down from the prior year due to unusually wet weather in the western Canada sedimentary basin continuing into July as well as spending restraint exhibited by our customers. •General and administrative expenses were $33 million, an increase of $9 million from the third quarter of 2011, due to incremental costs associated with growth in international and directional drilling activity along with additional costs associated with incentive compensation tied to the price of Precision’s common shares. •Finance charges were $22 million, a decrease of $12 million from the third quarter of 2011 due to interest expense associated with Canadian income tax settlements in the prior year of $15 million partially offset by an increase in the average long-term debt balance. •Capital expenditures for the purchase of property, plant and equipment were $239 million in the third quarter, an increase of $19 million over the same period in 2011.Capital spending for the third quarter of 2012 included $178 million for expansion capital, $23 million for upgrade capital and $38 million for the maintenance of existing assets and infrastructure. 4 •Average revenue per utilization day for contract drilling rigs increased in the third quarter of 2012 to US$23,110 from the prior year third quarter of US$21,020 in the United States and increased in Canada to $20,099 in the third quarter of 2012 from $17,615 for the prior year period. The increase in revenue rates for the third quarter in Precision reflects the higher percentage of utilization days realized from Tier 1 rigs relative to total days and the pass through of increased labour costs.In the United States, for the third quarter of 2012, 73% of Precision’s working rigs were working under term contracts compared to 79% in the 2011 comparative period.Turnkey revenue for the third quarter of 2012 was US$10 million compared with US$7 million in 2011.Within Precision’s Completion and Production Services segment, average hourly rates for service rigs were $734 in the third quarter of 2012 compared to $683 in the third quarter of 2011. •Average operating costs per utilization day for drilling rigs increased in the third quarter of 2012 to US$14,816 from the prior year period of US$12,467 in the United States and increased in Canada to $9,828 in the third quarter of 2012 from $8,922. The cost increase in the United States was primarily due to crew labour cost increases and higher repair and maintenance costs.The cost increase in Canada was primarily due to a labour rate increase that became effective in the fourth quarter of 2011.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs in Canada increased to $519 in the third quarter of 2012 as compared to $484 in the third quarter of 2011, primarily due to a labour rate increase and higher fuel costs.Typically labour rate increases are recovered in dayrate increases. •Precision realized revenue from directional services of $33 million in the third quarter of 2012 compared with $21 million in the prior year period. •Funds provided by operations in the third quarter of 2012 were $146 million, an increase of $73 million from the prior year quarter of $73 million. Summary for the nine months ended September 30, 2012: •Revenue for the first nine months of 2012 was $1,507 million, an increase of 10% from the 2011 period. •Operating earnings were $276 million, a decrease of $9 million or 3% from 2011.Operating earnings were 18% of revenue in 2012 compared to 21% in 2011. •General and administrative costs were $97 million, an increase of $7 million over the first nine months of 2011 primarily due to incremental costs associated with the growth in international and directional drilling activity partially offset by a decrease in incentive compensation costs tied to the performance of Precision’s common shares. •Finance charges were $65 million, a decrease of $27 million from the first nine months of 2011 due to the 2011 charge of $27 million for the make-whole premium from refinancing a previously outstanding debt and interest expense associated with Canadian income tax settlements offset by higher interest costs from an increased average long-term debt balance. •Funds provided by operations in the first nine months of 2012 were $456 million, an increase of $120 million from the prior year comparative period of $336 million. •Capital expenditures for the purchase of property, plant and equipment were $681 million in the first nine months of 2012, an increase of $283 million over the same period in 2011.Capital spending for 2012 to date included $473 million for expansion capital, $107 million for upgrade capital and $101 million for the maintenance of existing assets and infrastructure. OUTLOOK Precision has a strong portfolio of long‐term customer contracts that provides a base level of activity and revenue.Precision has an average of 119 rigs committed under term contracts for the fourth quarter of 2012, an average of 100 rigs contracted for the first quarter of 2013 and 91 for the second quarter of 2013. In Canada, term contracted rigs normally generate 250 utilization days per rig year due to the seasonal nature of well access, whereas in the United States and international they usually generate 365 utilization days per rig year in most regions. 5 Capital expenditures are expected to be approximately $921 million for 2012, of which $681 million has been expended during the first nine months of 2012.The expected 2012 total includes $139 million for sustaining and infrastructure expenditures and is based upon currently anticipated activity levels for 2012. Additionally, $631 million is slated for expansion capital and includes the cost to complete the drilling rigs from the 2011 new build rig program and the new build rigs for 2012. The total capital expenditures also include an estimated $151 million to upgrade approximately 14 rigs in 2012. These long-lead time items include top drives, masts and engines, that can be used for North American or international new build rig opportunities and rig tier upgrades. Precision expects that the $921 million will be split $802 million for the Contract Drilling segment and $119 million for the Completion and Production Services segment.An additional $90 million of committed expansion capital, upgrades in progress and long-lead commitments are expected to carry forward to 2013. Demand remains solid for existing Tier 1 Super Series rigs for both Canada and the United States, however, customer’s interest in contracting new build Super Series rigs has softened.Precision believes it will have opportunities to contract additional new build and upgraded rigs in late 2012 and during 2013, although the pace of contracts awards is likely to be significantly slower than the pace during 2011.According to industry sources, as at October 19, 2012, the United States active land drilling rig count was down 9% from the prior year period while the Canadian drilling rig count had decreased about 29%. Natural gas production in the United States has moderated, but remains strong despite reduced drilling activity. United States natural gas storage levels as at October 12, 2012 are 7% above the five‐year average and 5% above storage levels of a year ago. This strongly influences Canadian activity since Canada has historically exported a significant portion of its natural gas production to the United States. The increase in oil and liquids rich natural gas drilling in areas like the Permian Basin, Bakken and Eagle Ford has been strong and the United States oil rig count as at October 19, 2012 is 30% higher than it was a year ago. On average, Precision has more equipment working in oil related plays than at any time in its history with approximately 84% of Precision’s active rig count drilling for oil targets. With high storage levels, consistent production and the view that North America has an oversupply of natural gas, gas prices have remained at low levels. To date, customer changes in natural gas drilling plans are reflected in a decline in the rig count targeting dry gas plays. If low natural gas prices continue, Precision and the North American drilling industry can expect continued weak demand for natural gas drilling. However, the budgets of many of our customers are driven in part by cash flow from existing hydrocarbon production, which would be positively influenced by higher gas prices. 6 SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments; the Contract Drilling Services segment includes the drilling rig, directional drilling, oilfield supply and manufacturing divisions; and the Completion and Production Services segment includes the service rig, snubbing, coiled tubing, rental, camp and catering and wastewater treatment divisions. Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services $ $ ) $ $ Completion and Production Services ) Inter-segment eliminations ) $ $ ) $ $ EBITDA:(1) Contract Drilling Services $ $ ) $ $ Completion and Production Services ) Corporate and other ) $ $ ) $ $ (1) See “ADDITIONAL GAAP MEASURES”. SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended September 30, Nine months ended September 30, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue $ $ ) $ $ Expenses: Operating General and administrative EBITDA (1) ) Depreciation Operating earnings(1) $ $ ) $ $ ) Operating earnings as a percentage of revenue % Drilling rig revenue per utilization day in Canada $ Drilling rig revenue per utilization day in the United States(2) US$ 23,110 US$21,020 9.9 US$ 23,162 US$ 21,302 8.7 (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days and lump sum payouts. 7 Three months ended September 30, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 38
